The decision to have all of Shawn's teeth extracted was not based upon adequate medical and dental testimony. That fact is implicit in the court order which makes the decision conditional upon further evidence.
To affirm, the majority is willing to allow the full extraction of Shawn's teeth immediately upon the recommendation of an "oral surgeon." There would be no opportunity for objections to review.
Appellee in this cause has failed to establish that drastic measures are at this point in the ward's best interest.
I believe the first assignment of error is well-taken and the order appealed from should be reversed and the cause remanded for further proceedings. Therefore, I must dissent.